Citation Nr: 9932360	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  94-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diverticula of the 
terminal ileum, disability causing rapid transit of 
intestinal contents, and disability causing flatulence.

2.  Entitlement to service connection for a left foot 
disability including a foreign body in the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision by the 
RO that denied a claim of entitlement to service connection 
for diverticula of the terminal ileum, disability causing 
rapid transit of intestinal contents, and flatulence.  The RO 
also denied a claim of entitlement to service connection for 
thrombosed veins of the left foot and protruding bones of the 
dorsum of the feet.  In his notice of disagreement, received 
in January 1994, the veteran indicated that the RO had failed 
to mention his problems regarding an object in his left foot.  
By rating action in February 1994, the RO adjudicated the 
issue of entitlement to service connection for a left foot 
disability to include disability caused by a foreign body.  

By rating action in January 1997, the RO denied a claim of 
entitlement to an increased rating for headaches in excess of 
10 percent.  The veteran filed a timely appeal.  In 
June 1999, the RO increased the rating for headaches to 30 
percent.  In a written statement, dated in July 1999, the 
veteran withdrew his appeal of an increased rating for 
headaches.  Therefore, this issue is no longer before the 
Board and will not be addressed.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  No competent medical evidence has been presented to link 
any current diverticula of the terminal ileum, disability 
causing rapid transit of intestinal contents, or disability 
causing flatulence to the veteran's military service.

2.  No competent medical evidence has been presented to link 
any left foot disability including a foreign body in the left 
foot to the veteran's military service.


CONCLUSION OF LAW

The claim of service connection for diverticula of the 
terminal ileum, disability causing rapid transit of 
intestinal contents, disability causing flatulence, or a left 
foot disability including a foreign body in the left foot is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) has held that competent evidence pertaining to 
each of three elements must be submitted in order to make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability, 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.  


Diverticula of the Terminal Ileum, 
Rapid Transit of Intestinal Contents, and Flatulence

In the present case, the Board finds that the veteran's claim 
of service connection for diverticula of the terminal ileum, 
disability causing rapid transit of intestinal contents, or 
disability causing flatulence is not well grounded.  

The veteran claims that he has suffered from problems with 
gas (flatulence) ever since he was placed on Questran for his 
cholesterol problem during military service.  Service medical 
records show that, on October 28, 1991, the veteran was 
placed on Questran.  In January 1992, he was treated for 
elevated cholesterol.  However, the remaining service medical 
records are negative for any complaints of or treatment for 
diverticula of the terminal ileum, rapid transit of 
intestinal contents, or flatulence.  

Thereafter, at a December 1992 VA examination, the veteran 
did not have any complaints pertaining to the digestive 
system, which was considered normal.  An August 1993 VA 
stomach examination report indicates that the diagnoses were 
flatus and rapid transit of intestinal contents.  At an 
August 1993 intestine (digestive) examination, the veteran 
reported that, about one year earlier, he began taking 
Questran three times daily.  He reported that, after getting 
started on this medication, he developed excessive flatus.  
He noted that this was not painful but that the odor of the 
flatus was malodorous; therefore, he stopped taking Questran 
after two months.  He noted that, after he stopped taking the 
medication, he still had the flatus.  Examination revealed 
that the veteran had a normal abdomen.  Palpation of the 
abdomen revealed no organomegaly or areas of tenderness.  It 
was noted that the veteran did not have diarrhea, 
constipation, or abdominal disturbance other than flatus.  
The diagnoses were history of Questran medication for two 
weeks producing malodorous flatus that had continued, 
diverticula of the terminal ileum, and elevated cholesterol.  

An August 1993 upper GI series was normal.  An August 1993 
small bowel series revealed that there was evidence of rapid 
transit.  The visualized small bowel was otherwise 
essentially unremarkable.  A September 1993 VA report also 
shows that an air contrast study of the colon revealed that 
there was reflux into the appendix and terminal ileum.  A 
tiny diverticulum at the distal ileum was noted.  The 
impression was no recognized abnormalities.  

Although the August 1993 VA examination report noted a 
history of Questran medication for two weeks producing 
malodorous flatus which had continued, this assessment is 
nothing more than a recitation of the veteran's own self-
reported history.  There is no indication in the record that 
the examiner based the statement on any clinical findings or 
on his own independent medical judgment.  Indeed, the 
examiner prefaced the diagnosis with the words "history of" 
which clearly indicates that he was merely repeating the 
veteran's history, and had not made any independent clinical 
judgments as to this history.  In that context, the Board 
does not find this to be competent medical evidence regarding 
the onset of flatulence.  See LeShore v. Brown, 8 Vet. App. 
406 (1995) (medical history recorded by medical professional 
unenhanced by any medical judgment is not competent medical 
evidence).

In short, no competent medical evidence has been presented to 
show that the veteran currently suffers from any diverticula 
of the terminal ileum, disability causing rapid transit of 
intestinal contents, or disability causing flatulence that is 
attributable to his military service, to continued symptoms 
since service, or to already service-connected disability.  
The Board has considered the veteran's written statements 
regarding the onset of such disorders.  However, while he is 
competent to provide information regarding the symptoms he 
currently experiences and has experienced since military 
service, there is no indication that he is competent to 
comment upon etiology or time of onset.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95.  Consequently, absent the presentation of competent 
medical evidence showing a link between any current 
diverticula of the terminal ileum, disability causing rapid 
transit of intestinal contents, or disability causing 
flatulence and his military service or continued symptoms 
since service, the veteran's claims may not be considered 
well grounded and must be denied.

Left Foot

Turning to the issue of entitlement to service connection for 
a left foot disability including a foreign body in the left 
foot, the Board also finds that this claim is not well 
grounded.  Other than moderate pes planus, the veteran's 
service medical records are negative for any complaints of or 
treatment for his feet.  Thereafter, at a November 1992 VA 
examination, the veteran did have any foot-related 
complaints.

At an August 1993 VA examination, the veteran reported that 
he began having pain on the dorsum of the left foot at the 
1st tarsal bone.  He reported that he had checked this area 
and found that there was a knot on the area over the bone, 
which had continued to give him problems whenever he wore 
slip-on shoes.  Examination of the feet revealed normal 
findings except for the tarsal bone area of the left foot, 
where the normal bony protrusion in the mid-tarsal bone was 
slightly larger on the left.  The left foot protrusion was 
3/8 of an inch in diameter and 3/16 of an inch protruding.  
It was noted that, adjacent to the slight increase in 
protrusion was a movable nodule that was subcutaneous and 
seemed to be somewhat linear, which probably represented a 
thrombosed vein.  This measured 1/8 of an inch wide and 3/8 
of an inch in length.  It was noted that it was nontender and 
that the veteran had reported that it only produced pain when 
he wore slip-on shoes.  X-rays of the feet revealed evidence 
of radiopaque foreign bodies or metallic density in the soft 
tissues of the left foot at the level of the distal end of 
the 2nd and 3rd metatarsal bones.  The foreign body measured 1/2 
cm by 1 mm.  The underlying bony structures were intact and 
unremarkable.  Thrombosed vein of the left foot with pain on 
wearing of tight shoes was diagnosed.  A handwritten notation 
indicated that a diagnosis of retained foreign bodies of the 
left foot was added in October 1993.  None of the VA 
examiners provided an opinion regarding the onset of any of 
the veteran's left foot problems.

In short, no competent medical evidence has been presented to 
show that the veteran currently experiences any left foot 
disability including having a foreign object in the left foot 
that is attributable to military service.  Additionally, no 
evidence has been presented to show that he now has pes 
planus as noted when he entered military service.  The Board 
has considered the veteran's written statements regarding the 
onset of his left foot disability including a foreign body in 
the left foot.  Although he has expressed his opinion as to 
the etiology of the claimed disability, his lay opinion on 
this medical question does not suffice.  See Layno, 
6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.  Consequently, absent the 
presentation of competent medical evidence showing a link 
between any current left foot problem and service, or between 
continued symptoms since service and current disability, the 
veteran's claim may not be considered well grounded and must 
be denied.  


ORDER

Service connection for diverticula of the terminal ileum, 
disability causing rapid transit of intestinal contents, 
disability causing flatulence, or a left foot disability 
including a foreign body in the left foot is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

